DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demoise, Jr. et al. 6,026,938 in view of Klassen 4,401,194 and Delaunay et al. 4,372,428.
Regarding claims 1,11,16 Demoise et al. shows in figures 1 and 4 a disc brake including a mounting arrangement for a guide pin 24,100 that includes a ‘mounting portion’ or bearing 162 having a first cross sectional profile and a receiving portion (i.e. bore) 28 of a brake carrier 22,32, having (as best understood) a circular, or second cross sectional profile different from the first cross sectional profile.
Lacking in Demoise is a specific showing of the polygonal cross sectional profile on the mounting portion 162 and therefore lacking a ‘mating edge region’ or flats due to such a profile.
The reference to Klassen also shows a pin guide assembly for disc brake pad assemblies and provides a pin guide 9 (i.e. mounting portion) and pin 6 arrangement.  The pin guide 9 is designed to fit into a semi-circular or arc shaped groove 10 in an arm 3 of the torque member.  Note that Klassen states at the top of col 3 “… the pin guides (9) external configuration may be varied to present whatever transverse cross-section is required i.e. square, hexagonal, or triangular…”. This is to facilitate the removal of the pad assemblies.
illustrate in figures 3 and 5 non conforming cross sectional arrangements between the bore, or receiving portion 62 and the mounting portion 46,51 for the pin 16.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the mounting portion 162 Demoise, Jr. et al. to take on a polygonal cross section, as taught by Klassen, simply to assist in removal of the pin assemblies due to overloading or thermal stress.  Such a configuration may have the additional benefit of increased noise reduction during high braking loads.  Although not applied see Wirth U.S. 2007/0215418 figures 5-7 elements 10,11 and the accompanying discussion therein.
Regarding claim 2, as broadly claimed Demoise et al. shows the mating edge region is formed on an edge face of the mounting portion.
Regarding claim 3, as broadly claimed Demoise et al. shows the mating edge region comprises an intersection formed between adjacent edge faces of the mounting portion.
Regarding claim 4, as broadly claimed Demoise et al. shows the mating edge region, the receiving portion, or both are deformable.
Regarding claim 5, as broadly claimed Demoise et al. shows the mounting portion comprises 4 first mating edge region and a second, opposing mating edge region.
Regarding claim 6, as broadly claimed Demoise et al. shows the mounting portion comprises at least one non-mating region configured to form a clearance between the mounting portion and the receiving portion when the mounting portion is received im the receiving portion.
Regarding claim 7, as broadly claimed Demoise et al. shows the clearance is defined between an edge face of the mounting portion and inner edge of the receiving portion.
Regarding claim 8, as broadly claimed Demoise et al. shows the mounting portion has a regular
polygonal cross-sectional profile or an regular polygonal cross-sectional profile.


Regarding claim 10, as broadly claimed Demoise et al. as modified shows the second cross-sectional profile of the receiving portion is substantially circular or is polygonal.
Regarding claim 12, as broadly claimed Demoise et al. as modified shows the guide pm has a constant polygonal cross-sectional profile substantially along its length.
Regarding claim 13, as broadly claimed Demoise et al. as modified shows the guide pin comprises a sleeve and afastener that secures the sleeve to the brake carrier, wherein the sleeve comprises the mounting portion.
Regarding claim 14, as broadly claimed Demoise et al. shows the mounting portion 1s a flange arranged a ta first end of the sleeve. the mounting portion has a regular polygonal cross-sectional profile or an regular polygonal cross-sectional profile.
Regarding claim 15, as broadly claimed Demoise et al. shows the guide pin comprises a monolithic body, and wherein the mounting portion is arranged at a first end of the monolithic body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



1/6/22